MR. Justice Snyder
delivered the opinion of the court.
We heard this case on a motion to dismiss the appeal as frivolous. “In determining a motion to dismiss an appeal as frivolous the-errors assigned and the merits of the ease may be examined and considered ... so that the enforcement of the relief granted by the judgment will not be unnecessarily delayed.” Matos v. Heirs of Gómez de Aguero, 43 P.R.R. 893, 896.
The plaintiff is a ten-year-old girl. She was bitten in the right thigh near the groin by a dog belonging to the defendant. The wound became infected, and she was hospitalized for 10 or 12 days, during which time the infected *405tissues were removed by an operation. This left a scar which, limits to some extent the movement of her leg. The expert for the plaintiff conceded that a simple operation would restore complete freedom of movement. The defendant’s expert testified that the operation was not necessary except for aesthetic reasons. The district court found that the plaintiff “has not remained substantially affected by the wound ’ ’.
The district court entered judgment for the plaintiff for $600.00. The only error assigned on appeal is that the amount awarded was excessive. The defendant calls our attention to four cases. In Ferrer v. Rivera, 56 P.R.R. 480, a boy was bitten twice by a dog. No disability resulted and he was awarded $100.00 by this court. Torres v. Dávila, 47 P.R.R. 298, involved similar facts. The boy received $250.00. In Osorio v. Taboada, 52 P.R.R. 780, a dog bit a woman and her daughter. The former was bitten in the shin of her right leg. The girl was bitten five times, in the arm, in the hand, in the stomach and in the chest. The court fixed $100.00 for the mother and $300.00 for the girl as damages. In Gigante v. Alvarez, 48 P.R.R. 484, a girl received a wound from a dog’s bite in the left gluteal region and she obtained $350.00 as damages. The plaintiffs were apparently not operated on in any of these cases. The defendant does not cite De Jesús v. Arzuaga, 53 P.R.R. 497, which, like the present case, was heard on a motion to dismiss the'appeal as frivolous. In that case the plaintiff was startled by the barking of a dog behind a iron fence, and apparently was in fear of attack. This caused her to fall and to break her arm. This court, finding that the damages of $700.00 awarded in the district court were not excessive, dismissed the appeal as frivolous.
It would be profitless to embark upon a detailed comparison of the facts in the instant case with the above cases. As this court put it in the opinion by Mr. Justice Travieso in Sánchez v. Sucesión J. Serrallés, 53 P.R.R. 77, *40680, . . tbe amount of damages allowed to a claimant depends on so many and varied circumstances that no specific case can be considered as a precedent which we are bound to follow in deciding subsequent cases . . We confine ourselves to stating that we have examined the transcript of evidence and have found nothing which would justify us in holding that the damages awarded were excessive.
The appellant’s contention that the lower court failed to take into consideration his modest economic status has no merit. “The determination of the amount [of compensation], as a matter of law, never depends upon the capacity of the defendant to pay the same . . .”. Flores v. Successors of Pérez Brothers, 29 P.R.R. 977, 979.
The motion to dismiss the appeal as frivolous will be granted.